Citation Nr: 1000512	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-10 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Judith A. Veres, Accredited 
Claims Agent	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1967 to March 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In February 2008, the Veteran testified at a formal hearing 
in front of a decision review officer at the RO.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.


FINDINGS OF FACT

1.	In its July 2004 rating decision, the RO denied the 
Veteran's claim because he did not have a bilateral 
hearing loss disability as defined by VA regulations.  The 
Veteran did not appeal this decision, and it became final.

2.	Evidence received subsequent to the July 2004 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim.

3.   The competent medical evidence of record does not show 
that the Veteran's bilateral hearing loss was incurred in 
or aggravated by his period of active military service. 


CONCLUSIONS OF LAW

1.	The July 2004 rating decision is final.  38 U.S.C. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2003).  

2.	New and material evidence has been submitted, and the 
claim of entitlement to service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
20.1100 (2009). 

3.   Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In January 2007 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for his claimed disorder.  The RO also 
described the types of evidence that the Veteran should 
submit in support of his claim and explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claim.  The January 2007 
VCAA notice letter also addressed the elements of degree of 
disability and effective date.  

In particular regard to additional notice requirements 
relevant to the Veteran's request to reopen his claim, the 
Board notes that the RO explained in the January 2007 VCAA 
notice letter that the Veteran's claim was previously denied, 
he was notified of the decision, and the decision had become 
final.  The RO also explained that VA needed new and material 
evidence in order to reopen the Veteran's claim.  The RO 
defined new and material evidence as evidence submitted to VA 
for the first time that pertained to the reason the claim was 
previously denied and raised a reasonable possibility of 
substantiating the claim.  The RO further explained that the 
Veteran's claim was previously denied because the evidence of 
record did not show a current hearing impairment in 
accordance with VA regulations.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).      

The Board further notes that the Veteran was provided with a 
copy of the March 2007 rating decision and the March 2008 
Statement of the Case (SOC), which cumulatively included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in March 
2007 and a supplemental medical opinion in March 2008, 
obtained the Veteran's VA treatment records, and associated 
the Veteran's service treatment records (STRs) and hearing 
transcript with the claims file.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examination and 
opinion obtained in this case for the Veteran's bilateral 
hearing loss was more than adequate, as it was predicated on 
a full reading of the VA medical records in the Veteran's 
claims file.  The examination included the Veteran's 
subjective complaints about his disability and the objective 
findings needed to rate the disability. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for bilateral hearing loss.  By way of 
background, the RO originally denied the Veteran service 
connection for bilateral hearing loss in a July 2004 rating 
decision, finding that the Veteran did not have a hearing 
loss disability as defined by VA regulations.  The Veteran 
did not appeal this decision, and it became final.

In January 2007, the Veteran filed an application to reopen 
his claim of entitlement to service connection for bilateral 
hearing loss, stating new evidence showed that he had a 
current hearing loss disability and asserting that this 
disability was incurred during his period of active military 
service.  The RO found that new and material evidence had not 
been received in its March 2007 rating decision.  The Veteran 
filed a notice of disagreement in August 2007.  Then, in a 
March 2008 statement of the case, the RO reopened the 
Veteran's claim but denied service connection because the 
competent evidence of record did not provide a nexus between 
the Veteran's bilateral hearing loss disability and his 
active service.  The Veteran filed his substantive appeal in 
April 2008, and the Board took jurisdiction over the claim.

The Board acknowledges that the March 2008 statement of the 
case found that new and material evidence had been received 
in order to reopen the Veteran's claim of entitlement to 
service connection for bilateral hearing loss and denied 
service connection on the merits.  However, the Board is 
required to consider the issue of finality prior to any 
consideration on the merits.  See 38 U.S.C.A. §§ 7104(b), 
5108 (West 2002); see also Barnett v. Brown, 8 Vet. App. 1 
(1995).  As such, the issue has been characterized as shown 
on the first page of this decision.

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for 
bilateral hearing loss.  This claim is based upon the same 
disability as the Veteran's previous claim, which was denied 
in the July 2004 rating decision that became final.  Thus, it 
is appropriate for the Board to consider the claim as a 
request to reopen the previously denied claim.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

If evidence is new, but not material, the inquiry ends, and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its July 2004 rating decision, 
denied service connection for bilateral hearing loss because 
the Veteran did not have a current hearing loss disability as 
defined by VA regulations.  Since the Veteran did not appeal 
at that time, the decision became final.  The evidence of 
record at the time of the July 2004 rating decision included 
the Veteran's service treatment records, a March 2004 
audiometric examination report, and a May 2004 audiometric 
examination report.  Since the July 2004 rating decision, the 
Veteran submitted or the RO obtained statements from the 
Veteran's brother, sister, and mother; an October 2006 
audiometric examination report; and the February 2008 RO 
hearing transcript.  The Veteran also underwent a VA 
compensation and pension examination in March 2007, and the 
RO obtained a supplemental opinion from that audiologist in 
March 2008.  The Veteran's request to reopen his claim is 
evaluated based on this new evidence.  

The Board notes that none of the evidence submitted after the 
July 2004 rating decision was available at the time of the 
RO's original decision except for the Veteran's service 
treatment records.  That new evidence shows that the Veteran 
currently has a bilateral hearing loss disability, and the 
Veteran's family provided evidence that his hearing loss 
began in service.  Therefore, the Board finds that this 
evidence is both new and material in that it has not been 
submitted before and raises a reasonable possibility of 
substantiating the claim.  Thus, the Board will decide the 
Veteran's claim on the merits.

Service Connection

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss.  He asserts that he 
was exposed to acoustic trauma in the form of a noisy 
airfield, riding in airplanes, and from artillery, mortar, 
and rocket fire while serving in the Republic of Vietnam.
Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2009).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases, such as sensorineural 
hearing loss, to a degree of ten percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  The United States Court of 
Appeals for Veterans Claims has held that Congress's use of 
the term "service connection" in section 1154(b) simply 
refers "to proof of incurrence or aggravation of that 
disease or injury in service, rather than to the legal 
standard for entitlement to payments for disability."  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Thus, section 
1154(b) relaxes the evidentiary requirements in that the 
Veteran's "'lay or other evidence' [should] be accepted as 
sufficient proof of service incurrence or aggravation unless 
there is 'clear and convincing evidence' that the disease or 
injury was not incurred or aggravated in service or during an 
applicable presumption period."  Id. at 508 (emphasis in 
original).  The Board notes that the Veteran's military 
records indicate that he is in receipt of the bronze star 
medal, and the presumptions afforded combat veterans are 
applicable to his claim.      

With respect to disability claims due to hearing loss for VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009). VA regulations, however, do not 
preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, where a 
current disability due to hearing loss is present, service 
connection can be granted for a hearing loss disability where 
the veteran can establish a nexus between his current hearing 
loss and a disability or injury he suffered while he was in 
military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Board initially notes that since the Veteran is 
considered a combat veteran, his exposure to acoustic trauma 
is conceded.  Nevertheless, the Veteran offered his own 
credible testimony regarding the acoustic trauma he was 
exposed to in service in addition to statements from his 
family members detailing their experiences with the Veteran's 
hearing upon his return from Vietnam.  Thus, the Board finds 
that there is not clear and convincing evidence that the 
Veteran was not exposed to acoustic trauma in service.  
Rather, the evidence strongly supports his exposure to such 
acoustic trauma.   Therefore, the Board accepts the Veteran's 
testimony that he was exposed to acoustic trauma during his 
active military service.     

The medical evidence of record clearly shows the Veteran 
currently suffers from a bilateral hearing impairment as 
defined by VA regulations.  See 38 C.F.R. § 3.385 (2009).  
Indeed, the Veteran exhibited pure tone thresholds in 
decibels (dB) of 15 dB at 500 Hertz (Hz), 25 dB at 1000 Hz, 
30 dB at 2000 Hz, 35 dB at 3000 Hz, and 45 dB at 4000 Hz for 
the right ear and 15 dB at 500 Hz, 20 dB at 1000 Hz, 25 dB at 
2000 Hz, 40 dB at 3000 Hz, and 45 dB at 4000 Hz for the left 
ear with speech recognition scores of 96 percent for the 
right ear and 98 percent for the left ear at the March 2007 
VA audiological examination.  Shortly before this 
examination, the Veteran exhibited pure tone thresholds of 25 
dB at 500 Hz, 30 dB at 1000 Hz, 35 dB at 2000 Hz, and 45 dB 
at 4000 Hz for the right ear and 25 dB at 500 Hz, 30 dB at 
1000 Hz, 30 dB at 2000 Hz, 40 dB at 3000 Hz, and 50 dB at 
4000 Hz for the left ear with speech recognition scores of 92 
percent for the right ear and 96 percent for the left ear at 
an October 2006 VA audiological consultation.  The Board 
notes, however, that audiometric testing in March 2004 and 
May 2004 revealed hearing within normal limits as defined by 
VA regulations.  Additionally, although the Veteran's March 
1970 separation examination notes partial left ear deafness, 
the audiometric test conducted as part of that examination 
reveals that he only had an impairment at 500 Hz in his left 
ear.   

After reviewing these records, the March 2007 audiologist 
provided a detailed opinion in March 2008.  She noted that 
the Veteran's hearing was normal upon his induction into the 
military and impaired at 500 Hz in the left ear upon 
discharge.  The audiologist then stated that noise-induced 
hearing loss generally affects high frequency hearing in the 
3000 to 4000 Hz region.  She then pointed to the Veteran's 
normal hearing in this region at discharge and declared that 
hearing loss at 500 Hz as found in the Veteran's discharge 
examination is not consistent with a noise-induced hearing 
loss.  Furthermore, the audiologist found that the Veteran's 
hearing loss at 500 Hz was not present in audiograms dated 
March 2004 and May 2004.  Thus, the audiologist concluded 
that because a hearing loss consistent with noise-induced 
hearing loss did not exist at military discharge and because 
hearing tests conducted through May 2004, some 34 years after 
discharge, indicated normal hearing from 500 Hz to 4000 Hz in 
both ears, the Veteran's hearing loss was not caused by or a 
result of military noise exposure.  

Finally, the Board has considered the lay statements from the 
Veteran's family.  The Veteran's mother and sister merely 
provided evidence that the Veteran had difficulty hearing in 
1970.  The Veteran's brother asserted that he noticed a clear 
decrease in the Veteran's hearing ability since around 1974.  
However, the Board notes that the audiometric testing 
demonstrates that the Veteran did not have a hearing 
impairment as defined by VA regulations as recently as May 
2004, contradicting the Veteran's brother's statement.  At 
any rate, the Veteran's brother is not competent to diagnose 
a hearing loss disability or the etiology of such a 
disability.  Therefore, the Board affords these statements 
little probative value.  

Thus, the Board notes that an in-service injury is conceded 
and the competent evidence of record establishes that the 
Veteran has a current bilateral hearing loss disability.  
However, the preponderance of the evidence weighs against the 
Veteran's claim, and service connection for bilateral hearing 
loss is not warranted.  In reaching this conclusion, the 
Board notes that under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


